USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 3/18/2020
Material. Any such archival copies that contain or constitute Confrdential Discovery Material

remain subject to this Order.

        t7.        This Order will survive the termination of the litigation and will continue to be

binding upon all persons subject to this Order to whom Confidential Discovery Material is

produced or disclosed.

        18.        This Court will retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.




        SO STIPULATED AND AGREED.



                                                                                       fr?
Clifford Katz                                          Ir{ichael T. Gass (Pro Hac
Christopher V.                                         Leah R. Milbauer
KELLEY DRYE & WARREN LLP                               CHOATE HALL & STEWART LLP
101 ParkAvenue                                         Two International Place
New York, NY 10178                                    Bostcn, Massachusetts 021 10
(212) 808-7800                                        (617) 248-s000
ckatz@kelleydrye.com                                  mgass@choate.com
cdrury@kelleydrye.com                                 lmilbauer@choate.com
Attorneys   for Defendant    Sun P hsrmaceut ical     Attorneys far Plaintffi Glenn Alto,
Industries, Inc.                                      EdwardConnolly, and L. William W'aters


        SO ORDERED.



Dated: March 18, 2020
New York, New York                                  GRECORY H, WOODS
                                                    United States District Judge




                                                       8
